Citation Nr: 0838349	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-29 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to compensation under 38 U.S.C. § 1151 for a 
thoracolumbar spine condition and diagnosed degenerative disc 
disease.

2. Entitlement to service connection for a cervical spine 
condition as secondary to a thoracolumbar condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the veteran's claims of 
entitlement to compensation under 38 U.S.C. § 1151 for a 
thoracolumbar spine condition and entitlement to service 
connection for a cervical spine condition secondary to the 
thoracolumbar spine condition.  The veteran perfected a 
timely appeal of these determinations to the Board.

In September 2008, the veteran appeared and offered testimony 
in support of his claim before the undersigned.  The 
veteran's testimony on that occasion has been transcribed and 
associated with his claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

These matters must be remanded for the following reasons.

With respect to his claim of entitlement to compensation 
under 38 U.S.C. § 1151 for a thoracolumbar spine condition, 
the veteran has asserted that negligence on the part of the 
VA in furnishing him medical treatment from 2002 to 2004, 
including back surgery on February 12, 2004, caused him 
additional disability.  At his September 2008 Board hearing, 
the veteran testified that he saw his primary care doctor in 
2002 who sent him for an magnetic resonance imaging (MRI) at 
the Bay Pines Hospital, that his MRI indicated that he needed 
medical attention immediately, but that it took 15 months for 
him to receive treatment for his back from VA.  However, the 
earliest VA medical treatment records associated with the 
claims folder during the relevant time period are dated in 
February 2004.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); See also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  As VA medical treatment records dated 
from 2002 to February 2004 may have an impact on the 
adjudication of the veteran's claim, they must be associated 
with the claims folder prior to such adjudication.

Also, in November 2005, a VA examiner reviewed the claims 
folder regarding the veteran's VA back surgery and treatment.  
The examiner noted that the veteran had had back surgery on 
February 12, 2004, of bilateral L3-4 and L4-5 foraminotomies 
and a L4-5 discectomy.  The examiner also noted that the 
veteran had had a computed tomography (CT) myelogram 
preceding the surgery, which was the appropriate study.  The 
examiner opined that the surgery that was done appropriately 
and that there was no evidence of any carelessness, 
negligence, lack of proper skill, or error of VA in 
furnishing the hospital care or any of that not reasonably 
foreseeable.  The examiner furthermore noted that not all 
surgeries were successful and that sometimes people did get 
worse despite appropriate treatment, and that the examiner 
believed that the veteran got the appropriate treatment.

However, the VA examiner did not review any VA medical 
treatment records prior to February 2004.  Also, while the VA 
examiner noted that the veteran had had a CT myelogram 
preceding the February 12, 2004 surgery and that this was the 
appropriate study, it does not appear from the record that 
the veteran received such CT myelogram until May 2004, which 
preceded a second June 2004 back surgery.  

Furthermore, the veteran, both during his September 2008 
Board hearing and elsewhere has asserted the following: that 
when he was finally provided treatment in February 2004, a 
physician's assistant looked at the veteran's MRIs for 10 
minutes before telling him that he was going to have to have 
surgery on his back; that the VA medical providers at the 
time of his surgery did not ask him any questions concerning 
his past surgeries, and did not properly consider his past 
surgeries or perform appropriate tests prior to surgery; that 
prior to his second surgery, his physician told him that he 
wanted to get a myelogram before the operation because his 
previous MRIs were blurry; and that the VA providers should 
never have operated on him with blurry MRIs.

In light of the above, another medical opinion should be 
obtained, following the association of any relevant VA 
medical treatment records from 2002 to February 2004.  The 
opinion should address the question of whether additional 
disability of the thoracolumbar spine was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under the law administered by VA and was due to 
either (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, or (B) an event that a reasonable 
health care provider would not have considered to be an 
ordinary risk of the treatment provided.  See 38 U.S.C.A. 
§ 1151; see also 38 C.F.R. § 3.361(d)(2).  In providing this 
opinion, the VA examiner should review the claims folder, and 
consider the specific contentions of the veteran regarding 
his VA treatment.

With respect to the issue of entitlement to service 
connection for a cervical spine condition as secondary to a 
thoracolumbar condition, the resolution of the veteran's 
claim for compensation under 38 U.S.C. § 1151 might be 
determinative of the veteran's secondary service connection 
claim.  Under these circumstances, the two issues are 
inextricably intertwined.  Thus, a decision at this time by 
the Board with respect to the veteran's secondary service 
connection claim would be premature.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991). 




Accordingly, the case is REMANDED for the following action:

1.	Please obtain all VA medical treatment 
records from the Gainesville, Tampa, 
and Bay-Pines VA Medical Centers, 
dating from January 2002 to February 
2004, pertaining to the veteran's 
thoracolumbar spine condition and 
diagnosed degenerative disc disease, 
and associate such records with the 
claims folder.  Any unsuccessful 
attempts to obtain such records should 
be documented and associated with the 
claims folder.

2.	The veteran's claims file, including a 
copy of this REMAND, is to be referred 
to an examiner with appropriate 
expertise.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  Based 
on a review of the claims folder, 
including all relevant VA medical 
treatment and surgical records between 
2002 and 2004, the examiner should 
express an opinion as to whether 
additional disability of the 
thoracolumbar spine was caused by 
hospital care, medical or surgical 
treatment, or examination furnished by 
VA and was due to either (A) 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing the hospital care, 
medical or surgical treatment, or 
examination, or (B) an event that a 
reasonable health care provider would 
not have considered to be an ordinary 
risk of the treatment provided.

An examination of the veteran should be 
scheduled if the examiner deems it to 
be necessary.  However, the VA examiner 
should consider the following 
contentions of the veteran: (1) that in 
2002 he saw his primary care doctor who 
sent him for an MRI at the Bay Pines 
Hospital, that his MRI indicated that 
he needed medical attention 
immediately, but that after the MRI it 
took 15 months for him to receive 
treatment from VA; (2) that the VA 
medical providers at the time of his 
surgery did not ask him any questions 
concerning his past surgeries, and did 
not properly consider his past 
surgeries or perform appropriate tests 
prior to surgery; and (3) that his MRIs 
prior to his February 12, 2004 back 
surgery were blurry, and VA providers 
should never have operated on him with 
blurry MRIs.

A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




